DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed on 1/4/2021. As directed by the amendment, claims 1-6, 8-14, and 16-20 were amended, no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “at least one attachment point at each section between the sub-rollers of each set of rollers; one or more attaching devices, the one or more attaching devices connecting to the at least one attachment point at each section between the sub-rollers of each set of rollers; and the one or more attaching devices, when connecting the at least two sets of rollers forming a structural frame with the attachment points for holding and supporting the at least two sets of rollers in place, but allowing for the at least two sets of rollers, and one or more of the sub-rollers, to spin independently of each other and independently of the frame.” (claim 18, lines 6-16), “at least one sub-roller of the at least two sets of rollers is..sphere, ovoid, cube, rectangular prism, triangular prism, or free-hand shape...at least  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 18 and 20 are objected to because of the following informalities:  
In Claim 1, line 15, the term “with their connections to the first points and second points” is suggested to be changed to --with the first points and second points of connections-- in order to clarify the claim. 
In Claim 1, line 16, the term “the ends” is suggested to be changed to --the first and second ends-- in order to clarify the claim. 
In Claim 18, line 2, the term “each of the sets” is suggested to be changed to --each of the at least two sets of rollers-- in order to provide consistency. 
In Claim 18, lines 2-3, the term “each of the sets” is suggested to be changed to --each of the at least two sets of rollers-- in order to provide consistency.
In Claim 18, lines 3-4, the term “the sets of rollers” is suggested to be changed to --the at least two sets of rollers-- in order to provide consistency. 
In Claim 18, line 4, the term “each set” is suggested to be changed to --each of the at least two sets of rollers-- in order to provide consistency. 
In Claim 18, line 7, the term “each set of rollers” is suggested to be changed to --each of the at least two sets of rollers-- in order to provide consistency. 
In Claim 18, line 10, the term “each set of the rollers” is suggested to be changed to --each of the at least two sets of rollers-- in order to provide consistency. 

In Claim 20, line 6, the term “at least one sub-roller” is suggested to be changed to --at least one sub-roller of the at least two sets of rollers-- in order to provide clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “at least one ring, the ring being interposed in the connection of at least one of the first points of connection to the first cover, and/or the ring being interpose in the connection of at least one of the second points of connection to the 
The limitation “a handheld roller comprising…at least one attachment point at each section between the sub-rollers of each set of rollers; one or more attaching devices, the one or more attaching devices connecting to the at least one attachment point at each section between the sub-rollers of each set of rollers; and the one or more attaching devices, when connecting the at least two sets of rollers forming a structural frame with the attachment points for holding and supporting the at least two sets of rollers in place, but allowing for the at least two sets of rollers, and one or more of the sub-rollers, to spin independently of each other and independently of the frame” (lines 6-16 of claim 18) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The only support for the limitation in the drawing is fig. 20, however, figure 20 fails to show the attachment point, how the attachment points are connected to the arm 49 and rollers 47-48 and 50-51, and how the one or more attaching devices are connecting to the at least one attachment points 
	Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 8, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3, and 11 the limitation “a) at least one roller of the at least two rollers…b) at least one roller of the at least two rollers…c) at least one roller of the at least two rollers…d)at least one roller of the at least two rollers…e) at least one roller of the at least two rollers” (lines 2-17) is unclear as to how many rollers that applicant is claiming, at least two rollers or more than two rollers through the multiple usage of “at least one roller” in a, b, c, d, and e. Furthermore, it is unclear if the “at least one roller” in a, b, c, d, and e are referring to the same “at least one roller” or a different roller. 
Regarding claim 6, the limitation “at least one ring, the ring being interposed in the connection of at least one of the first points of connection to the first cover, and/or the ring being interpose in the connection of at least one of the second points of connection to the second cover” (lines 2-6) is unclear if the ring being claimed in claim 6, line 5 is the same as the ring being claim in claim 6, line 3, or the at least one ring being claimed in claim 6, line 2. See the 112(a) rejection above, it is appears that the ring in claim 6, line 5 is a different ring, due to originally filed disclosure. There appears to be contradiction between the specification and the claims, therefore, it is not clear if “the ring” in line 5 supposed to be the same as or different from “the ring” and the “at least one ring” in claim 6, lines 3 and 2, respectively. 
Regarding claim 8, the limitation “the connectors” (line 5) is unclear as to how many connectors the applicant is trying to claim, claim 8 claims “one or more connectors”, then the applicant went on further to claim a plurality of connectors (“the 
Regarding claim 20, the limitation “the attachment points are short screws, long screws, medium screws, nails, pins, nuts, bolts, or tacks, the first points of connection are inserted through the first cover” (lines 2-3) is unclear if the applicant is claiming an attachment point as a point or as a structure, how can an attachment point be a structural fastener, this renders the claim unclear since it is unclear as to what the metes and bounds of the term “attachment points” should be. 
Further, regarding claim 20, the limitation “at least one sub-roller” (line 5) is unclear if the at least one sub-roller is referring to a new sub-roller that is in addition to the at least two sub-rollers being claimed in claim 18, line 2 or if the “at least one sub-roller” is part of the at least two sub-rollers being claimed in claim 18, line 2.
	Further, regarding claim 20, the limitation “at least one other sub-roller” (line 9) is unclear as to what the metes and bounds of the limitation is, what is the at least one other sub-roller is referring to. 
Further, regarding claim 20, the limitation “not substantially wider than the attachment points…at least one portion of the bore is substantially wider than the attachment points, and at least one portion of the bore is not substantially wider than the attachment points” (lines 7-13) is unclear if the applicant is claiming an attachment point as a point or as a structure, the claim is claiming a point, however, the claim is claiming a bore is not substantially wider than the attachment point, therefore, it is unclear if the point is being treated as a structure, to claim a point and claim it as a structure would render the claim unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (3,779,548).

    PNG
    media_image1.png
    571
    939
    media_image1.png
    Greyscale

Regarding claim 1, Sato discloses a handheld roller (device show in figs. 1-4 not having meshing gears 18, see Col 3, lines 11-26) comprising at least two rollers (17, see figs. 3-4), each of the at least two rollers having an axis about which each roller 
Regarding claim 10, Sato discloses that the axis of one roller of the at least two rollers is at an oblique angle with the axis of at least one other roller (see the annotated-Sato fig. 3 above, as shown, the axis of one 17 is oblique to the axis of the other 17). 
. 
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belleville (2,578,916).

    PNG
    media_image2.png
    1117
    764
    media_image2.png
    Greyscale


Regarding claim 2, Belleville discloses that that axis of each of the at least two rollers is parallel with the axis of any other roller (see the annotated-Belleville fig. 1 above, as shown, there are multiple rollers 3 on each rod 2, the roller 3 on the left side is parallel with the roller 3 on the right side, since the rod 2 are parallel rods, and as shown, they are parallel to one another, see Col 1, lines 17-20). 
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (3,970,078).

    PNG
    media_image3.png
    447
    459
    media_image3.png
    Greyscale


Regarding claim 20, Rogers discloses that the attachment points are pins (see pin 32), the attaching device (34) is the same material as one of the sub-rollers (10, see Col 2, lines 48-54, Rogers discloses that the material of the handle frame 36 is made of ridged molded plastic and the rollers 10 are also made of the same ridged molded plastic material), at least one sub-roller has a bore along its axis, the bore contains the attachment points and is not substantially wider than the attachment points (attachment points is interpreted as pin 32, see full disclosure of Rogers, Rogers discloses that roller 10 rotates, therefore, would rotated on pin 32, and as shown in fig. 8, the bore that accommodate the pin 32 is not substantially larger than the pin 32), and the remainder of the sub-roller is solid (see fig. 8, the remainder is interpreted as the solid portion of 10), at least one other sub-roller has a bore through its axis, the bore contains the attachment points, at least one portion of the bore is substantially wider than the attachment points, and at least one portion of the bore is not substantially wider than the attachment points (abstract and full disclosure, fig. 8, Roger discloses that there are four rollers and as disclosed, the mounting of the roller 10 on pin 32 is clearly shown in fig. 8 as having two bores, the smaller bore that directly accommodate pin 32 is not substantially wider than the attachment point (pin 32), and the bore that surrounds 32 and 29 is substantially wider than the attachment point (pin 32)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) as applied to claim 1 above, and further in view of Fitzmaurice (2006/0235343), Jones (2015/0133271), and Polychronis (6,306,109).

    PNG
    media_image4.png
    386
    416
    media_image4.png
    Greyscale

Regarding claim 3, Belleville discloses that the at least one roller of the at least wo rollers comprises a tube (see fig, 3, as shown, 3 comprises a hub that is a tube), at least one roller of the at least two rollers has a surface texture that is smooth, see fig. 3, as shown, the surface of 3 where 4 is connected to and where 3 is pointing to is smooth, alternatively, the spike 4 is considered as the at least one roller has a surface texture that has ridges (4), at least one roller of the at least two rollers comprises a cover layer of rubber (see Col 1, lines 25-27, Belleville discloses that the hub is made of a hard material but the external layer that is molded on the hub is a rubber material), the at least one roller (4 and 3) has a diameter (see fig. 3), the at least two rollers are sized to fit in a user’s hand (see fig .1, Belleville discloses that the device is hand held and comprises handle 5, therefore, the rollers 3 would be able to fit in a user’s hand, it is noted that the claim does not claim if the entire rollers have to fit inside the user hand, or that both of the entire rollers would need to fit in the user’s hand, if a portion fit in a user hand, it would read on the limitation), and the structural frame forms a space between the at least two rollers (see the annotated-Belleville fig. 1 above, as shown, the 
However, Fitzmaurice teaches a roller configured to be rolled on the user, wherein the roller has a diameter of about 0.1 to about 1.55 inches (see paragraphs 0002, 0009 and 0017, Fitzmaurice discloses roller wheel 18, that the diameter of the roller wheel is between 3/4 to 6 inches). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the roller of the at least two rollers of Belleville to have the diameter as taught by Fitzmaurice for the purpose of providing a roller’s diameter that can be used to provide a massage to the user. 
The modified Belleville discloses that the hub the roller 3 is made from a hard material such as a resin, but fails to disclose that the at least one roller is plastic.
However, Jones teaches a roller made from an inner core that is made from a hard material such as plastic (see paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of the at least one roller of the modified Belleville to be made from a plastic as taught by Jones for the purpose of providing a material that would provide structural strength that would allow the roller to provide pressure to the user during massage therapy and to provide a material that is widely available and does not rust.

However, Polychronis teaches a plurality of rollers (30, figs. 1-2, Col 3, lines 38-60) sized to fit in a hand of a user (see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld roller device and the at least two rollers of the modified Belleville to be sized to fit in a user’s hand as taught by Polychronis for the purpose of providing a size that can be used to massage a smaller part of the body, thereby, providing therapeutic massage effects to the hand of the user to increase blood circulation in the hand. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) as applied to claim 1 above, and further in view of Jennings (2002/0055427).
Regarding claim 4, Belleville discloses that the first cover (1 at first end, see the annotated-Belleville fig. 1 above) and second cover have the same size and shape, and the at least one first cover and the second cover is solid (see the annotated-Belleville fig. 1 above, as shown the covers are both being designated as 1, therefore, they are the same, furthermore, the first cover and second cover are physical structure that are three dimension and as shown, they are solid), Belleville discloses a hub (see the annotated-Belleville fig. 3 above) made from a hard material such as synthetic resin, but fails to disclose that the at least one of the first cover and the second cover is the same material as the at least two rollers.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of the at least two rollers and the first and second cover of Belleville to be made from a plastic as taught by Jennings for the purpose of providing a material that would provide structural strength that would allow the hand roller to provide pressure to the user during massage therapy and to provide a material that is widely available and does not rust.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) as applied to claim 1 above, and further in view of Klaes (2,273,710) and Forest (2013/0012848).
Regarding claims 5-7, Belleville discloses that the at least two rollers are mounted on the first cover and second cover at first and second points of connections, Belleville further discloses that the at least two rollers can be fixed to hollow axes mounted on the rod 2 so as to rotate all together, but fails to disclose that the first cover is connected to the first points of connection by at least one of the following connectors: short screws, long screws, medium screws, nails, pins, nuts, bolts or tacks, the first points of connection are inserted through the first cover and connected to the second points of connection, the second cover is connected to the second points of connection by one of the following connectors: short screws, long screws, medium screws, nails, pins, nuts, bolts, tacks, which are inserted through the second cover and connected to 

    PNG
    media_image5.png
    605
    1031
    media_image5.png
    Greyscale

However, Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are mounted, see the annotated-Klaes figs. 3 and 5 above), a first point of connection being at a first end of the roller, a second point of connection being at a second end of the roller (see the annotated-Klaes figs. 3 and 5 above), a first cover (18 on first end, see the annotated-Klaes figs. 3 and 5 above), the first cover being connected to the first points of connection at the first end of the roller, a second cover (18 at second end, see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two rollers, the hollow axes and rod of Belleville to have the first point of connection and second point of connection comprising the pins and ring as taught by Klaes for the purpose of providing a fastening interface that would provide for smooth rolling experience by utilizing anti-friction bearings (see Klaes, page 2, Col 1, lines 54-70).

After the modification, the connectors at the first points of connection are connected to the connectors at the second points of connection since they are part of the same roller assembly.
Furthermore, if there is any doubt that the bearing of the modified Belleville is a ball bearing. 
Forrest teaches a bearing that is a ball bearing (60, fig. 2, paragraphs 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of the modified Belleville to be a ball bearing as taught by Forrest for the purpose of providing well-known anti friction ball bearing that would be able to provide a smooth rolling massage action. 
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Belleville (2,578,916) or, in the alternative, under 35 U.S.C. 103 as obvious over Belleville (2,578,916) in view of Lapham (6,974,427).
Regarding claim 8, Belleville discloses that the at least one roller of the at least two rollers has a bore along its axis (see bore on hub, see the annotated-Belleville fig. 3 below), the bore containing one or more connectors to connect the points of connection (see Col 1, lines 17-52 and Col 2, lines 1-8, Belleville discloses that the roller 3 having hub having a bore is mounted on the rod, and rotate along the rod 2, therefore it is 
However, if there is any doubt that the bore is not substantially wider than the points of connector. Lapham teaches a handheld roller (10, fig. 1), comprising a roller (elongate roller having spool-shaped mid-portion 11) having a bore that is not substantially wider than a connector (15, see fig. 1, the bore 14 is not substantially wider than the rod 15, Col 5, lines 13-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bore and the points of connection of Belleville to have the bore not substantially wider than the point of connection as taught by Lapham for the purpose providing a bore/rod interface that can be utilized to allow the rollers to rotate. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) as applied to claim 1 above, and further in view of Klaes (2,273,710).
Regarding claim 9, Belleville discloses at least one roller of the at least two rollers has a bore along its axis, the bore containing one or more connectors to connect the points of connection (see Col 1, lines 17-52 and Col 2, lines 1-8, Belleville discloses that the roller 3 having a hub having a bore is mounted on the rod 2, wherein the rod 2 
However, Klaes teaches Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are mounted, see the annotated-Klaes figs. 3 and 5 above), a first point of connection being at a first end of the roller, a second point of connection being at a second end of the roller (see the annotated-Klaes figs. 3 and 5 above), a first cover (18 on first end, see the annotated-Klaes figs. 3 and 5 above), the first cover being connected to the first points of connection at the first end of the roller, a second cover (18 at second end, see the annotated-Klaes figs. 3 and 5 above), the second cover being connected to the second point of connection at the second end of the roller (see the annotated-Klaes figs. 3 and 5 above), wherein the first point of connection is a pin (see pin 17, see the annotated-Klaes figs. 3 and 5 above, page 1, Col 2, lines 8-55 and page 2, Col 1, lines 54-70), the first point of connection are inserted through the first cover and connected to the second point of connection (see the annotated-Klaes figs. 3 and 5 above), the second point of connection pin (see pin 17 on the second end, see the annotated-Klaes figs. 3 and 5 above), and the second point of connection are inserted through the second cover and connected to the first point of connection (see the annotated-Klaes figs. 3 and 5 above, page 1, Col 2, lines 8-55 and page 2, Col 1, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two rollers, the hollow axes and rod of Belleville to have the first point of connection and second point of connection, and connectors as taught by Klaes for the purpose of providing a fastening interface that would provide for smooth rolling experience by utilizing anti-friction bearings (see Klaes, page 2, Col 1, lines 54-70).
After the modification, the points of connections would be located on rod 2 of Belleville, wherein one roller is defined as the rod 2 and associated rollers 3 and the other roller is defined as the other rod 2 and associated rollers 3 of Belleville. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) in view of Simonot (FR2667502).
Regarding claim 10, Belleville discloses that the axis of the one roller is parallel with the other roller, but fails to disclose that the axis of one roller of the at least two rollers is at an oblique angle with the axis of the at least one other roller of the at least two rollers.
However, Simonot teaches an axis of one roller of the 4 rollers is at an oblique angle with the axis of at least one other roller of the four rollers (see fig. 5 relative to fig. 4, see page 2, lines 56-66 and page 3, lines 85-95 of the English translation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld roller and the at least two rollers of Belleville to four rollers and have one axis of one roller is at an oblique angle with the axis of at least one other roller as taught by Simonot for the purpose of enhancing the massage effect by providing a different massage effect/pattern, and to vary the effects of massage by introducing a more or less accentuated longitudinal massage component (see page 3, lines 85-95 of Simonot). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) in view of Simonot (FR2667502) as applied to claim 10 above, and further in view of Fitzmaurice (2006/0235343), Jones (2015/0133271), and Polychronis (6,306,109).
Regarding claim 11, Belleville discloses that the at least one roller of the at least wo rollers comprises a tube (see fig, 3, as shown, 3 comprises a hub that is a tube), at least one roller of the at least two rollers has a surface texture that is smooth, see fig. 3, 
However, Fitzmaurice teaches a roller configured to be rolled on the user, wherein the roller has a diameter of about 0.1 to about 1.55 inches (see paragraphs 0002, 0009 and 0017, Fitzmaurice discloses roller wheel 18, that the diameter of the roller wheel is between 3/4 to 6 inches). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the roller of the at least two rollers of Belleville to have the diameter as taught by Fitzmaurice for the 
The modified Belleville discloses that the hub the roller 3 is made from a hard material such as a resin, but fails to disclose that the at least one roller is plastic.
However, Jones teaches a roller made from an inner core that is made from a hard material such as plastic (see paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of the at least one roller of the modified Belleville to be made from a plastic as taught by Jones for the purpose of providing a material that would provide structural strength that would allow the roller to provide pressure to the user during massage therapy and to provide a material that is widely available and does not rust.
Furthermore, if there is any doubt that the modified Belleville at least two rollers fit in the user hand. 
However, Polychronis teaches a plurality of rollers (30, figs. 1-2, Col 3, lines 38-60) sized to fit in a hand of a user (see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld roller device and the at least two rollers of the modified Belleville to be sized to fit in a user’s hand as taught by Polychronis for the purpose of providing a size that can be used to massage, thereby, providing therapeutic massage effects to the hand of the user to increase blood circulation in the hand. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) in view of Simonot (FR2667502) as applied to claim 10 above, and further in view of in view of Jennings (2002/0055427).
Regarding claim 12, Belleville discloses that the first cover (1 at first end, see the annotated-Belleville fig. 1 above) and second cover have the same size and shape, and the at least one first cover and the second cover is solid (see the annotated-Belleville fig. 1 above, as shown the covers are both being designated as 1, therefore, they are the same, furthermore, the first cover and second cover are physical structure that are three dimension and as shown, they are solid), Belleville discloses a hub (see the annotated-Belleville fig. 3 above) made from a hard material such as synthetic resin, but fails to disclose that the at least one of the first cover and the second cover is the same material as the at least one rollers.
However, Jennings teaches a handheld roller (device shown in figs. 1-4A) comprising a first cover (14) is the same material as the roller (roller shown in fig. 3A, paragraphs 0039-0041, Jennings discloses that all of the components are made from a plastic material, figs. 1-4A and paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of the at least two rollers and the first and second cover of the modified Belleville to be made from a plastic as taught by Jennings for the purpose of providing a material that would provide structural strength that would allow the hand roller to provide pressure to the user during massage therapy and to provide a material that is widely available and does not rust.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) in view of Simonot (FR2667502) as applied to claim 10 above, and further in view of Klaes (2,273,710) and Forest (2013/0012848).
Regarding claims 13-15, Belleville discloses that the at least two rollers are mounted on the first cover and second cover at first and second points of connections, Belleville further discloses that the at least two rollers can be fixed to hollow axes mounted on the rod 2 so as to rotate all together, but fails to disclose that the first cover is connected to the first points of connection by at least one of the following connectors: short screws, long screws, medium screws, nails, pins, nuts, bolts or tacks, the first points of connection are inserted through the first cover and connected to the second points of connection, the second cover is connected to the second points of connection by one of the following connectors: short screws, long screws, medium screws, nails, pins, nuts, bolts, tacks, which are inserted through the second cover and connected to the first points of connection, the connectors at the first points of connection are connected to the connectors at the second points of connection, at least one ring, the ring being interposed in the connection of at least one of the first points of connection to the first cover, and/or the ring being interposed in the connection of at least one of the second points of connection to the second cover, wherein the at least one ring is a ball bearing. 
However, Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are mounted, see the annotated-Klaes figs. 3 and 5 above), a first point of connection being at a first end of the roller, a second point of connection being at a second end of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two rollers, the hollow axes and rod of the modified Belleville to have the first point of connection and second point of connection comprising the pins and ring as taught by Klaes for the purpose of 
Since Belleville discloses at least two rollers, after the modification, the at least one connector at the first cover would have a plurality of pins, and at least one connect at the second cover would have a plurality of pins. 
After the modification, the connectors at the first points of connection are connected to the connectors at the second points of connection since they are part of the same roller assembly.
Furthermore, if there is any doubt that the bearing of the modified Belleville is a ball bearing. 
Forrest teaches a bearing that is a ball bearing (60, fig. 2, paragraphs 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of the modified Belleville to be a ball bearing as taught by Forrest for the purpose of providing well-known anti friction ball bearing that would be able to provide a smooth rolling massage action. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) in view of Simonot (FR2667502) as applied to claim 10 above, and further in view of Lapham (6,974,427).
Regarding claim 16, the modified Belleville discloses that the at least one roller of the at least two rollers has a bore along its axis (see bore on hub, see the annotated-Belleville fig. 3 below), the bore containing one or more connectors to connect the 
However, if there is any doubt that the bore is not substantially wider than the points of connector. Lapham teaches a handheld roller (10, fig. 1), comprising a roller (elongate roller having spool-shaped mid-portion 11) having a bore that is not substantially wider than a connector (15, see fig. 1, the bore 14 is not substantially wider than the rod 15, Col 5, lines 13-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bore and the points of connection of Belleville to have the bore not substantially wider than the point of connection as taught by Lapham for the purpose providing a bore/rod interface that can be utilized to allow the rollers to rotate.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Belleville (2,578,916) in view of Simonot (FR2667502) as applied to claim 10 above, and further in view of Klaes (2,273,710).
Regarding claim 17, Belleville discloses at least one roller of the at least two rollers has a bore along its axis, the bore containing one or more connectors to connect 
However, Klaes teaches Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are mounted, see the annotated-Klaes figs. 3 and 5 above), a first point of connection being at a first end of the roller, a second point of connection being at a second end of the roller (see the annotated-Klaes figs. 3 and 5 above), a first cover (18 on first end, see the annotated-Klaes figs. 3 and 5 above), the first cover being connected to the first points of connection at the first end of the roller, a second cover (18 at second end, see the annotated-Klaes figs. 3 and 5 above), the second cover being connected to the second point of connection at the second end of the roller (see the annotated-Klaes figs. 3 and 5 above), wherein the first point of connection is a pin (see pin 17, see the annotated-Klaes figs. 3 and 5 above, page 1, Col 2, lines 8-55 and page 2, Col 1, lines 54-70), the first point of connection are inserted through the first cover and connected to the second point of connection (see the annotated-Klaes figs. 3 and 5 above), the second point of connection pin (see pin 17 on the second end, see the annotated-Klaes figs. 3 and 5 above), and the second point of connection are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two rollers, the hollow axes and rod of Belleville to have the first point of connection and second point of connection, and connectors as taught by Klaes for the purpose of providing a fastening interface that would provide for smooth rolling experience by utilizing anti-friction bearings (see Klaes, page 2, Col 1, lines 54-70).
. 
Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (3,779,548) as applied to claims 1 and 10, respectively, and further in view of Klaes (2,273,710) and Forest (2013/0012848).
Regarding claims 5-7 and 13-15, Sato discloses that the at least two rollers are mounted on the first and second cover at first and second points of connections, Sato further discloses the rollers 17 are rotatable relative to shaft 13 (Col 3, lines 1-56), but fails to disclose that the first cover is connected to the first points of connection by at least one of the following connectors: short screws, long screws, medium screws, nails, pins, nuts, bolts or tacks, the first points of connection are inserted through the first cover and connected to the second points of connection, the second cover is connected to the second points of connection by one of the following connectors: short screws, long screws, medium screws, nails, pins, nuts, bolts, tacks, which are inserted through the second cover and connected to the first points of connection, the connectors at the first points of connection are connected to the connectors at the second points of connection, at least one ring, the ring being interposed in the connection of at least one of the first points of connection to the first cover, and/or the ring being interposed in the connection of at least one of the second points of connection to the second cover, wherein the at least one ring is a ball bearing.
However, Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two rollers and shaft of 
Since Sato discloses at least two rollers, after the modification, the at least one connector at the first cover would have a plurality of pins, and at least one connect at the second cover would have a plurality of pins. 
After the modification, the connectors at the first points of connection are connected to the connectors at the second points of connection since they are part of the same roller assembly.
Furthermore, if there is any doubt that the bearing of the modified Sato is a ball bearing. 
Forrest teaches a bearing that is a ball bearing (60, fig. 2, paragraphs 0031-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing of the modified Sato to be a ball bearing as taught by Forrest for the purpose of providing well-known anti friction ball bearing that would be able to provide a smooth rolling massage action. 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (3,779,548) as applied to claims 1 and 10, respectively, and further in view of Klaes (2,273,710).
Regarding claims 9 and 17, Sato discloses at least one roller has a bore along its axis, the bore containing the points of connection having a shaft 13 (see fig. 2 and the 
However, Klaes teaches Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are mounted, see the annotated-Klaes figs. 3 and 5 above), a first connection comprising a first point of connection being at a first end of the roller, a second connection comprising a second point of connection being at a second end of the roller (see the annotated-Klaes figs. 3 and 5 above), a first cover (18 on first end, see the annotated-Klaes figs. 3 and 5 above), the first cover being connected to the first points of connection at the first end of the roller, a second cover (18 at second end, see the annotated-Klaes figs. 3 and 5 above), the second cover being connected to the second point of connection at the second end of the roller (see the annotated-Klaes figs. 3 and 5 above), wherein the first point of connection is a pin (see pin 17, see the annotated-Klaes figs. 3 and 5 above, page 1, Col 2, lines 8-55 and page 2, Col 1, lines 54-70), the first point of connection are inserted through the first cover and connected to the second point of connection (see the annotated-Klaes figs. 3 and 5 above), the second point of connection pin (see pin 17 on the second end, see the annotated-Klaes figs. 3 and 5 above), and the second point of connection are inserted through the second cover and connected to the first point of connection (see the annotated-Klaes figs. 3 and 5 above, page 1, Col 2, lines 8-55 and page 2, Col 1, lines 54-70), at least one ring (24, see the annotated-Klaes figs. 3 and 5 above, page 2, Col 1, lines 54-70), at least one of the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two rollers and shaft of Sato to have the first connection and second connection as taught by Klaes for the purpose of providing a fastening interface that would provide for smooth rolling experience by utilizing anti-friction bearings (see Klaes, page 2, Col 1, lines 54-70).
However, Klaes teaches Klaes teaches a handheld roller (roller shown in figs. 3 and 5), comprises a roller (25 and 15, fig. 5), hollow axis (hollow axis of 15 where 17 and 24 are mounted, see the annotated-Klaes figs. 3 and 5 above), a first point of connection being at a first end of the roller, a second point of connection being at a second end of the roller (see the annotated-Klaes figs. 3 and 5 above), a first cover (18 on first end, see the annotated-Klaes figs. 3 and 5 above), the first cover being connected to the first points of connection at the first end of the roller, a second cover 

After the modification, the points of connections would be located on roller of Sato.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (3,970,078) as applied to claim 18 above, and further in view of Fitzmaurice (2006/0235343), Belleville (2,578,916), and Polychronis (6,306,109).
Regarding claim 19, Rogers discloses that the at least one sub roller is a barrel (see fig. 8, the roller 10 is a barrel shape), alternatively, the shape of roller 10 can be considered as a housing or casing, the at least one sub-roller is plastic (Col 2, lines 50-54), the at least one sub-roller has a surface texture that is bumpy (see figs. 2 and 9), the at least two rollers are sized to fit in a user’s hand (see figs. 7-11, Rogers discloses that the device is hand held and comprises handle 36, therefore, the rollers 10 would be able to fit in a user’s hand, it is noted that the claim does not claim if the entire rollers have to fit inside the user hand, or that both of the entire rollers would need to fit in the user’s hand, if a portion fit in a user hand, it would read on the limitation), and the structural frame forms a space between the at least two rollers (see figs. 7-11, as shown, the structural frame are arranged in such a way that allows a space to exist 
However, Fitzmaurice teaches a roller configured to be rolled on the user, wherein the roller has a diameter of about 0.1 to about 1.55 inches (see paragraphs 0002, 0009 and 0017, Fitzmaurice discloses roller wheel 18, that the diameter of the roller wheel is between 3/4 to 6 inches). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of each of the roller of the at least two sets of rollers of Rogers to have the diameter as taught by Fitzmaurice for the purpose of providing a roller’s diameter that can be used to provide a massage to the user. 
The modified Rogers discloses that the roller (10 of Rogers) comprises a layer of bumps (16, 18, 20 of Rogers), but fails to disclose that the at least one sub-roller has a cover layer of rubber.
However, Belleville discloses a handheld roller (roller assembly in fig. 1, Col 1, line 1-Col 2, line 8, Belleville discloses that the massage apparatus includes two rods 2, which includes plurality of rollers 3, furthermore, the apparatus is held by handles 5, therefore, the device is a handheld roller device, furthermore, the device is portable and has handles, therefore, is hand held) comprising: at least two rollers, each of the rollers having an axis about which each roller spins (sets of 3 on one side form one roller, and as shown in fig. 1, there are two rollers, Col 1, lines 17-48), each roller having a first end and a second end (see the annotated-Belleville fig. 1 above), wherein at least one roller has a cover layer of rubber (see Col 1, lines 25-27, Belleville discloses that the hub is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bumps of each roller of the at least two sets of rollers of the modified Rogers to be a cover layer of rubber for the purpose of providing a soft material that would be able to apply pressure to the user during massage therapy but is not hard enough to injure the user. 
Furthermore, if there is any doubt that the modified Belleville at least two rollers fit in the user hand. 
However, Polychronis teaches a plurality of rollers (30, figs. 1-2, Col 3, lines 38-60) sized to fit in a hand of a user (see fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld roller device and the at least two rollers of the modified Belleville to be sized to fit in a user’s hand as taught by Polychronis for the purpose of providing a size that can be used to massage, thereby, providing therapeutic massage effects to the hand of the user to increase blood circulation in the hand. 

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
The applicant on page 15, lines 9-11 of the remarks argues that the features in claims 18-20 are described in the specification as being shown in the other drawings. 
The applicant on page 18, lines 1-8 of the remarks argues that the 112(a) rejection is traversed, it is submitted that the disclosure of fig. 20 along with the descriptions on pages 39-40 explains that the arm/attaching device is the same as shown in fig. 17, that the attachment points (also described as connectors) are the same as the embodiment of fig. 17, including that the attachment points/connectors can run most of the length of the set of rollers or be attached to other connectors so that they run most of the length of the set of rollers, and that the attachment points/connectors are the same as those points of connection/connectors described in the specification generally, and more specifically “screws, pins, bolts, and/or dowels, etc.”. See, e.g., page 40, lines 4 to 10. However, the argument is not persuasive, because the structure of fig. 20 is different than the structure shown in figs. 1-19, pages 39-40 only discloses that the arm 49 is the same type of arm/cap having ends 32 and 31 as shown in fig. 17. The disclosure fails to disclose how the rollers 47/48 are connected to 50/51. Pages 39-40 further discloses that the attachment points is usually something that runs most of the length of the set of rollers or is attached to something 
The applicant on page 20, lines 16-20, page 21, lines 1-22, and page 22, lines 1-12 of the remarks argues that throughout Sato reference, Sato clearly requires that the movement of the rollers are not independent because Sato requires that the movement of the rollers cooperate, is synchronous and able to simultaneously exercise more than one finger, therefore, Sato cannot anticipate the claimed invention in which the “rollers” “spin independently of each other”. However, the argument is not persuasive because even though Sato discloses synchronicity of the rollers, Sato specifically discloses in Col 3, lines 11-26, that rollers 17 rolls and that in an embodiment, there is no gear 18 meshing, therefore, each wheel would rotate independently of the other roller and the structural frame. Furthermore, for the embodiment without gear 18 meshing with one 
The applicant on page 21, lines 13-19 and page 22, lines 1-11 of the remarks argues that the end of each of the rollers in Belleville is not connected to a cover, further, the office action states that “the points of connection is interpreted as an area where 3 is mounted over 2”, this clearly differs from the claimed invention where the points of connection are at the ends of the rollers, the undersigned also disagrees with the statement in the Office Action, that having separate and independent rollers means they would rotate or spin independently of each other. However the argument is not persuasive because as shown in fig. 1 of Belleville, each of the rollers 2 is connected to a cover, and that the points of connection is the area where 3 is mounted over 2, 2 is the connector that forms the point of connection with the cover 1, furthermore, as shown in fig. 1, the end of a roller is “at” the ends of the rollers, furthermore, Belleville 
The applicant on page 22, lines 12-16 of the remarks argues that the claimed handheld roller is specifically defined as having a “size that fits in a user’s hand”, see the definition section of the specification, p. 11, lines 15-16. The roller of Belleville is not handheld because it has handles. See, e.g. fig. 1. However, the argument is not persuasive because the definition of page 11 merely stated that “something that is handheld, hand-held or hand held is designed and sized to be held by the hand, Hand-sized or hand sized; it has a size that fits in a user’s hand”, the device of Belleville discloses handles 5, which would meet the definition of handheld. Therefore, the rejection still stands. 
The applicant on page 22, lines 17-21 and page 23, lines 1-6 of the remarks argues that the office action states that the “axis of each unit [of Belleville] is parallel with the axis of every other unit”. Clearly then, Belleville cannot anticipate claim 10 which “the axis of one unit is at an oblique angle with the axis of at least one other unit”. However, the argument is not persuasive, because the original claim claims “the axis of one unit”, this does not refer back to a specific unit, and what is meant by “the axis” of if that axis is referring to a rotational axis, therefore, any unit 3 can be interpreted as “one unit”, and any axis of that particular unit can be defined as “the axis” of that one unit. Therefore, since the claim does not refer to which unit and if the axis is the rotational 
The applicant on page 23, lines 7-20 and page 24, lines 1-6 of the remarks argues that the rejection mistakenly likens Rogers’ chassis 34 to the frame-forming attaching device of the claimed invention. In Claim 18, the attaching device forms “a structural frame with the attachment points for holding and supporting the at least two sets of rollers in place”. Contrastingly, Rogers has a D-shaped/handle structural frame along with the chassis; the chassis alone is not sufficient to provide the frame. Indeed, it is an object in Rogers “to provide a molded one-piece roller frame wherein the frame is shaped somewhat like a capital letter D lying on its flat side, such flat side providing a chassis from which the opposite ends of axles protrude on which the massage rollers are journaled.” Col. 1, lines 17-22. According to Rogers, “the axle 30 extends through both ends of an elongate chassis 34 of a handle frame 36”. Col. 2, lines 48-50. Thus, Rogers specifically required a handle frame, even though “other handle frames could be provided”, presumably as an alternative to the D-shaped handle. Col. 3, lines 1-6. Accordingly, Rogers cannot anticipate the claimed invention in which the attaching device between the sub-rollers forms “a structural frame with the attachment points for holding and supporting the at least two sets of rollers in place”. However, the argument is not persuasive because it is not clear as to what the applicant’s argument is, since figs. 8 and 9-10 show the attaching device 36 supporting the plurality of rollers 10 through attachment points on 32, therefore, the attaching device 36 comprising 34, when connecting the at least two sets of rollers forming a structural frame with the 
The applicant on page 24, lines 15-17 of the remarks argues that Belleville does not disclose a roller with a smooth surface texture as in claim 3. The office action refers to the underside of the Belleville roller as having a smooth surface texture. The underside is not the surface of the roller. However, the argument is not persuasive because the claim fails to elaborate on what is the surface of the roller and how that surface is smooth. The claim merely stated that the “a surface texture that is smooth”, therefore, as shown in fig. 3, the surface of 3 where 4 is connected to and where 3 is pointing to is smooth. Therefore, the rejection still stands. 
The applicant on page 24, lines 18-21 and page 25, lines 1-10 of the remarks argues that with respect to the diameter or width of the roller, it is not seen that the height and width of the projections around the wheel in Fitzmaurice could be used to calculate the wheel’s diameter or width. There is no measurement given between the heights of opposing projections that would give you the wheel’s diameter or width. Additionally, even if Fitzmaurice did teach a diameter or width of 0.75 to 6 inches, the difference between the claimed 0.1 and Fitzmaurice’s 0.75, and between the claimed 1.55 and Fitzmaurice’s 6 is simply too large a different in magnitude to be obvious to modify. However, the argument is not persuasive because the claim claims “about 0.1 to about 1.55 inches”, while Fitzmaurice discloses a diameter of 0.75 to 6 inches, which 
The applicant on page 27, lines 17-20 of the remarks stated that the applicant has amended for 112 issues of clarity as follows “the connectors at the first points of connection are connected through the roller to the connectors at the second points of connection”, however, it is noted that the amendment to the claim did not claim such limitation.
The applicant on page 30, lines 6-18 of the remarks argues that Klaes does not disclose a bore along the axis of its roller, as in the claimed invention, so it cannot possibly make the claimed recitation obvious. Instead, Klaes illustrates that its roller is solid along its axis. However, the argument is not persuasive because the annotated-Klaes fig. 3 and fig. 5 above clearly show a bore along the axis of the roller, the bore accommodating both the pin 17 and the bearing 24 and a bore accommodating an end 
The applicant on page 34, lines 18-21 and 1-7 of the remarks argues that the pins 17 at the first point of connection is not connected to its pin 17 at the second point of connection. However, the argument is not persuasive, because as shown in figs. 3 and 5 of Klaes, the pins are part of a unit and therefore, are connected to each other. The applicant did not claim that the pin goes through the roller and directly connect to the first point of connection and the second point of connection. Furthermore, it is noted that the amendment to the claim did not claim the limitation “the connectors at the first points of connection are connected through the roller to the connectors at the second points of connection”, even if the amendment claim such limitation, the amendment would not overcome the reference Klaes, since the pins 17 (connectors) at the first points of connection are connected through the roller to the pins 17 (connectors) at the second points of connection, since “through the roller” can be interpreted as “by the roller”. Therefore, the rejection still stands. 
Repeated arguments from pages 24-40 have been addressed above.
The arguments to the newly added claim limitations in claims 1-20 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like .


/TU A VO/Primary Examiner, Art Unit 3785